         Case 1:16-cv-12120-DJC Document 151 Filed 08/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 SARAH DUNCAN, RICHARD SILVER,
 ANTHONY WEISSENBURGER, JUDY
 WEISSENBURGER, SHAUN COONEY,
 CLINTON STEWART, MICHELLE LIM
 STEWART, VINCENT CHIARELLI,
 PHILIP DRAGONETTI, MICHELE
 MASZON, LISA SUROWIEC, JOHN
 COMPTON, individually and on behalf of              Civil Action No. 1:16-CV-12120-DJC
 others similarly situated,

                Plaintiffs,

 vs.

 NISSAN NORTH AMERICA, INC.,

                Defendant.


                 ORDER REGARDING CLAIM FORMS TRANSMITTED
                 TO THE COURT FROM PUTATIVE CLASS MEMBERS

       In accordance with the Parties’ Joint Motion seeking an Order governing the process of

handling Claim Forms including supplemental materials attached in support thereof (“Claim

Forms”) transmitted directly to the Court from putative class members, and the Joint Motion being

well taken, IT IS THEREFORE ORDERED:

       1.      Claim Forms transmitted to the Court directly from putative class members will no

longer be accepted for filing.

       2.      Claim Forms that have previously been filed into the record will be transmitted by

the Court to the Claims Administrator, Kurtzman Carson Consultants, LLC (“KCC”). Such Claim

Forms will be sent to KCC by regular mail at the following address:




                                               1
        Case 1:16-cv-12120-DJC Document 151 Filed 08/25/20 Page 2 of 2




              Nissan Timing Chain Litigation Claims Administrator
              P.O. Box 43219
              Providence, RI 02940-3219

       3.     Going forward, all Claim Forms received by the Court directly from putative class

members shall be periodically sent to KCC by regular mail at the above address.

       IT IS SO ORDERED.

       This the ____________
                   25th      day of __________________________,
                                      August                    2020.




                                                   ____________________________________
                                                   The Honorable Denise J. Casper
                                                   United States District Court Judge




                                               2
